DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/22/2021 has been entered.  Claims 1-51, 53-58, 60-63, 68-71, 74, 79, and 81-92 have been canceled.  New claims 95-97 have been added.  Claims 52, 59, 64-67, 72, 73, 75-78, 90 and 93-97 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
As discussed with the Applicant’s Attorney, Mr. Zephyr Andrew, on 4/12/2021, the substitute specification filed 7/18/2017 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a) the statement as to a lack of new matter under 37 CFR 1.125(b) is missing, and b) a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy); wherein it is further noted, as discussed with Mr. Andrew, that the instant application is a U.S. national stage application of PCT/AU2016/050694 and that as such,  amendments to the international application during the international phase, i.e. prior to entry of the U.S. national phase, are made with the International Preliminary Examining Authority according to the proper PCT Article.  “National stage applications having paid therein the search fee as set forth in § 1.492(b)(1) and examination fee as set forth in § 1.492(c)(1) may be amended subsequent to the date of commencement of national stage processing only to the extent necessary to eliminate objections as to form or to cancel rejected claims.” (See 37 CFR 1.496 and MPEP § 1893.03.)  If an amendment to the international application as filed is desired for the national stage, it may be submitted in accordance with 37 CFR 1.121.
Further, per MPEP § 1893.03(e), “Unless the abstract is properly amended under the U.S. rules during national stage processing, the abstract that appears on the cover page of the published international application will be the abstract published by the USPTO under 35 U.S.C. 122(b) and in any U.S. patent issuing from the application.”  In the instant case, a second abstract was filed on 7/18/2017, different from the abstract of the published international application; however, the abstract was not properly amended during national stage processing.  Thus, the abstract of the published international application is the pending abstract in the instant application.
Lastly, 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention and thus even if the substitute specification filed 7/18/2017 was properly submitted after entry into the national phase with a marked-up copy, the preliminary amendment would still be objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is (at least) as follows: the expansion of numerical ranges by the addition of “about” before the ranges and/or endpoints.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/AU2016/050694, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph at the time of filing for one or more claims of this application.  Amended claim 52 recites that the carbon black particles are provided in an amount that ranges “between about 2% and about 8% by weight”, however the prior filed international application (at the time of filing) fails to provide adequate support for the claimed weight percentage range in the manner provided by 35 U.S.C. 112(a).  Similarly, the claimed shrinking temperature of “at least about 40º C” of instant claim 52; the carbon black particle size and/or content limitations of instant claims 67, 73, 75, and 76; and the shrinkage percent of instant claim 80 are also not supported by the original disclosure of the international application in a manner provided by 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 112
Claims 52, 59, 64-67, 72, 73, 75-78, 90 and 93-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 52 recites that the about 2% and about 8% by weight” (emphasis added), however the instant disclosure fails to provide adequate support for the claimed weight percentage range.  Similarly, the claimed shrinking temperature of “at least about 40º C” of instant claim 52; the carbon black particle size and/or content limitations of instant claims 67, 73, 75, and 76; the “substantially” impermeable to gas limitation of instant claim 66; and the shrinkage percent of instant claim 80 are also not adequately supported by the original disclosure.
Response to Arguments
Applicant’s arguments filed 2/22/2021 have been considered but are moot in view of the new grounds of rejection presented above under 35 U.S.C. 112(a), and although the prior art rejections as recited in the prior office action have been withdrawn in light of Applicant’s claim amendments and arguments filed 2/22/2021, the Examiner may reconsider the cited prior art upon entry of claim amendments supported by the international application at the time of filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 13, 2021